DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Claim Objections
Claims 2 and 19-20 are objected to because of the following informalities:  
Claim 2 line 5 “upstream nodes of failed node” should read –upstream nodes of the failed node—
Claim 19 line 14-15 “upstream node of failed node” should read –upstream node of the failed node—
Claim 20 line 5 “upstream node of failed node” should read –upstream node of the failed node--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 1
The language “receiving a node information from one or more nodes of the access control system, the one or more nodes comprising an origination node and a destination node” in line 3-4 renders the claim indefinite because the scope of the claim is unclear. The claim recites that the one or more nodes comprise two nodes (i.e. origination node and destination node). It is therefore, unclear if the claim language requires receiving node information from one of the origination node and destination node or both of the origination node and a destination node. 

Claim 1 recites the limitation "the head node" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

The language “determining an alternate path from the origination node to the destination node around the failed node in response to the one or more routes” in lines 11-12 renders the claim indefinite because it is unclear what is meant by “in response to the one or more routes”. The step of “determining an alternate path from the origination node to the destination node around the failed node” appears to be in response to receiving the reroute message since notification of the failed node is required before an alternative path from the origination node to the destination node around the failed node can be determined. The Examiner believes the language should read “determining an alternate path from the origination node to the destination node around the failed node in response to receiving the reroute message.” in claim 1, and similarly in dependent claims 2-3, 12, 16, and 18.

In reference to claim 15
The language “organizing the one or more routes between the origination node and the destination node into joint routes and disjoint routes” renders the claim indefinite because the scope of the claim is unclear and confusing in the event of one route. At least two routes are required in order to organize the routes into joint routes and disjoint routes. 

In reference to claim 17
The language “adjusting to the minimum hop distance and routing information of each of the one or more nodes in response to receiving a reroute message indicating the failed node between the destination node and the origination node” renders the claim indefinite because the language is unclear and confusing. The Examiner assumes the “to” should be deleted so that the language reads “adjusting the minimum hop distance and routing information of each of the one or more nodes in response to receiving a reroute message indicating the failed node between the destination node and the origination node”

In reference to claim 18
Claim 18 recites the limitation "the minimum hop distance data" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

In reference to claim 19
Claim 19 recites the limitation "the access control" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner recommends amending “the access control” to “each access control” to overcome the rejection.

The language “receiving a node information from one or more nodes of the access control system, the one or more nodes comprising an origination node, intermediate routing nodes and a destination node” in line 6-8 renders the claim indefinite because the scope of the claim is unclear. The claim recites that the one or more nodes comprises at least four nodes (i.e. origination node, intermediate routing nodes and destination node). It is therefore, unclear if the claim language requires receiving node information from one of the origination node, intermediate routing nodes and destination node or each of the origination node, intermediate routing nodes, and a destination node. 

Claim 19 recites the limitation "the head node" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

The language “determining an alternate path from the origination node or any upstream node of failed node to the destination node around the failed node in response to the one or more routes” in lines 14-16renders the claim indefinite because it is unclear what is meant by “in response to the one or more routes”. The step of “determining an alternate path from the origination node or any upstream node of failed node to the destination node around the failed node” appears to be in response to receiving the reroute message since notification of the failed node is required before an alternate path from the origination node or any upstream node of failed node to the destination node around the failed node can be determined. The Examiner believes the language should read “determining an alternate path from the origination node or any upstream node of failed node to the destination node around the failed node in response to receiving the reroute message.” in claim 19, and similarly in dependent claim 20.

In reference to claims 2-14, 16 and 20
Claims 2-14, 16 and 20 are rejected because they depend from a rejected parent claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
US 2009/0010189 pertains to a selected path from an originating node to the destination node from any plurality of possible paths is determined based on the cost of the selected path in step 920. The cost of any path is based at least in part on a cumulative function of the remaining battery life of each sensor node in that path. Step 920 is generally continuously being performed. As previously described the routing metric may also include path length, delay, economic cost, reliability, load, bandwidth, or other metric. 
US 2005/0237950 pertains to dynamic path protection in networks by finding two paths between a source node and a destination node in a network having multiple nodes and multiple links.
US 2007/0070909 pertains to a network resilient to at least two points of failure comprises a plurality of nodes. A first path between a source node and a destination node is determined and a second path between a source node and a destination node is determined. The first and second paths are node-disjoint.
US 2008/0159151 pertains to network has a set of mobile nodes e.g. mobile phones, with a set of intermediate nodes between a source node and a destination node to establish a main communications path and an alternative communication path for defining a multipath communication pathway between the source and destination nodes. A wireless communications device cooperates with a controller to monitor link quality to neighboring nodes. The wireless communications device reconfigures the main communication path to the alternative communication path based upon the monitored link quality.
US 2009/0228575 pertains to transmitting route request (RREQ) messages from a source node e.g. workstation, toward a destination node of a reactive routing computer network e.g. local area network. A traversed path of the RREQ message is recorded within the RREQ message. The messages are received at the destination node during a configured time period after receiving the RREQ message at the destination node. Routes are determined from the source node to the destination node based on the received RREQ message at the destination node and path selection criteria e.g. cost ratio.
US 2009/0010153 Fig. 3 pertains to transmitting a failure notification message to a node to initiate rerouting of traffic
US 2018/0109439 pertains to a method of determining a plurality of shortest paths in a network from a source node to respective destination nodes comprises: accessing, by one or more processors, for each of the plurality of shortest paths, a path constraint; generating, by the one or more processors, a shortest path tree (SPT) and a candidate list, wherein each candidate of the candidate list comprises a working node, a minimum cost for a path to the working node from the source node, a maximum available bandwidth for the path to the working node from the source node, and a previous hop node; and determining, by the one or more processors, the plurality of shortest paths in the network from the source node to the respective destination nodes based on the SPT, each determined shortest path meeting the path constraint.
US 2008/0205355 pertains to calculating a path by a topology server from an source node to a destination node
US 2009/0225652 pertains to a message indicating a node failure and determining an alternate path from a headend to a destination par.0050-0053

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466